The appellant, Lucille Woods, and Janie Allen, were jointly indicted for the murder of one Theodore Lewis, in the Circuit Court of Adams County. The appellant obtained a severance and was convicted of manslaughter. *Page 143 
She urges two grounds for a reversal of the case: (1) That the court below erred in overruling her application for a continuance of the cause to a later day in the term, and (2) in giving the following instruction on behalf of the State: "The Court Instructs the Jury for the State that if the Jury believe beyond a reasonable doubt from the evidence in this case that the defendant Lucille Woods and Janie Allen, alias Shorty, wrongfully had their minds made up prior to the time of the killing to wilfully, feloniously, unlawfully and maliciously kill and murder the deceased, Theodore Lewis, alias Son Tyler, and that armed with a knife for such purpose, they followed the deceased several blocks to his home, intending to carry out such unlawful purpose so formed in their minds and that, so armed and with such unlawful purpose in their minds and with the purpose of carrying out such intent on their part, to wrongfully, wilfully, maliciously, feloniously and of their malice aforethought kill and murder said deceased, attacked deceased and Lucille Woods so killed him, and that they, at no time prior to the time of the actual killing of the deceased, abandoned such purpose, then, and in that event, Lucille Woods would not be entitled to set up any act or conduct of the deceased either before or at the time of the killing by way of defense of such killing."
Considering first the continuance applied for, we find that the appellant was indicted and arrested on March 28, 1938. Being without means to employ an attorney to defend her, the court appointed two members of the local bar on April 4, 1938, for that purpose. She was thereupon arraigned, while one of her attorneys was present in court. The other attorney was advised of his appointment on the next morning, and they obtained a severance for the appellant and filed a motion for a special venire. The special venire was ordered to be drawn, and the case was passed until two o'clock in the afternoon of that day, as stated in the record by the trial judge, in order that the attorneys might confer with *Page 144 
the appellant and others and make an announcement. During the afternoon, the special venire was drawn, without any request for further time being made by the attorneys for the purpose of enabling them to further confer with their client, and the case was set for trial for the morning of April 8th, and the venire was summoned to appear at that time. When the case came on for trial, the application was made for a continuance until a later day in the term, on account of the absence of Dr. H.F. Fridge, who had been formerly employed at the Natchez Charity Hospital, and who was alleged to have treated the appellant, within a few hours after the killing of the deceased, for a fresh wound caused by being stabbed by a sharp instrument, "probably an ice pick," and who was not known by the attorneys to have left the city and moved to Hattiesburg, Mississippi, until after the special venire was drawn. The application further averred that appellant was unable to prove by other defense witnesses the same facts that would be testified to by the said Dr. H.F. Fridge. On the hearing of the application for continuance, the State introduced Robert Burn, a police patrolman, who carried the appellant to the Natchez Charity Hospital at about 7:30 A.M. after the killing on the night before, and testified that she had received the wound at the place on her body where Dr. Fridge is alleged to have found the same; that she had blood on her dress on the inside, down in front, and that the wound was then bleeding; that he was unable to tell whether or not the wound had been inflicted by an ice pick; that she had been arrested about 1 o'clock on that morning and had no access to an ice pick or other weapon between the time she was locked up and the time she was carried to the hospital; that he went with her to the hospital three or four times in all; that she was treated each time by Dr. Fridge; and that the doctor found that the wound did not go into the lung. The witness Burn was not called by either side as a witness except at the hearing of this application for continuance, *Page 145 
and he does not appear to have had any interest in the case except to state the truth as to what he had observed. His testimony was undisputed, and in our opinion it afforded the appellant the means of establishing the fact that she had the fresh wound which Dr. Fridge is alleged to have treated. The availability of this testimony for the trial on the merits, and the fact that no further time was requested by her attorneys for a conference with her at the time the venire was drawn, we think justified the trial court in overruling the application for a continuance. The record shows that the special venire was drawn and summoned upon the application of the appellant, and it is not an abuse of discretion to deny a continuance after the expense of summoning a special venire has been incurred and the veniremen have appeared in court, where there are no intervening circumstances or events transpiring between the drawing of the venire and the date set for trial.
The instruction complained of, which deprives the defendant of the plea of self-defense should never be given except where the proof on behalf of the State clearly shows that the defendant, armed with a deadly weapon for the purpose, becomes the aggressor in a difficulty in regard to which the plea is invoked, but we are of the opinion that the foregoing instruction contains these necessary elements and that the testimony offered by the State, which the jury adopted as true, justified the giving of the instruction in this particular case. The jury was warranted in believing, beyond a reasonable doubt, that the appellant drew a knife and attempted to engage in a difficulty with another woman at the place of business of one Louis Sabine on the night of the killing when she found her in the company of the deceased; and that after the deceased and this other woman left the scene to avoid further trouble, the appellant followed them for nearly a mile to the house where they were living together, and thereupon called the deceased out of the house into the alley and stabbed him to death; and *Page 146 
the jury was also warranted in finding from the evidence that even though the appellant may have been stabbed with some instrument at the time of the killing, it occurred while she was advancing on the deceased with her knife to kill him.
We find no error in the record that would justify a reversal of the case.
Affirmed.